REEVES AMODIO LLC
500 L STREET, SUITE 300
ANCHORAGE, ALASKA 99501-1990
PHONE (907) 222-7100, FAX (907) 222-7199

Thomas P. Amodio
Keri-Ann C. Baker

Reeves Amodio LLC

500 L. Street Ste. 300
Anchorage, Alaska 99501
907-222-7100
tom@reevesamodio.com
Kbaker@reevesamodio.com

Attorneys for Intervening Plaintiffs

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

DISABILITY LAW CENTER OF
ALASKA, NATIVE PEOPLES ACTION
COMMUNITY FUND, ALASKA PUBLIC
INTEREST RESEARCH GROUP,
ALEIJA STOVER, and CAMILLE ROSE
NELSON,

Plaintiffs,
ALASKA COMMUNITY ACTION ON
TOXICS, the ALASKA CENTER EDUCATION

FUND, and PLANNED PARENTHOOD
VOTES NORTHWEST AND HAWAII,

Intervening Plaintiffs,
VS.
KEVIN MEYER, LIEUTENANT
GOVERNOR OF ALASKA and the

STATE OF ALASKA, DIVISION OF
ELECTIONS,

Defendants.

Name Ne Nee Nee nee Ne” Newer None Nee Sasa Nee” nee” Scene” Nace Nee ee Ne ee ee ae ee es es es

 

MOTION TO INTERVENE

 

 

 

MOTION TO INTERVENE
Disability Law Center of Alaska, et al. v. Kevin Meyer, et al.

Case No. 3:20-cv-00173-J
*S° Case 3:30-cv-00173-JMK Document 17 Filed 07/28/20 Page 1 of 3

Case No.: 3:20-cv-00173-JMK.

PAGE 1 OF3

 
REEVES AMODIO LLC

500 L STREET, SUITE 300
ANCHORAGE, ALASKA 99501-1990
PHONE (907) 222-7100, FAX (907) 222-7199

Intervening Plaintiffs, ALASKA COMMUNITY ACTION ON TOXICS (“ACAT”),
the ALASKA CENTER EDUCATION FUND (“ACEF”), and PLANNED
PARENTHOOD VOTES NORTHWEST & HAWAII (“Planned Parenthood”), move
pursuant to Federal R. Civ. P. 24 to intervene in this proceeding as a matter of right or
alternatively seek permissive intervention. If the court declines to allow the Intervening
Plaintiffs to intervene in this lawsuit the Court should allow the Intervening Plaintiffs to
participate in this proceeding as amici curiae (“Amici”). For the reasons discussed above, the
Intervening Plaintiffs should be given the opportunity to protect their interests and those of
their members or representative populations through intervention. This motion is supported
by the accompanying memorandum. If allowed intervention status, Intervening Plaintiffs will

file their Complaint in Intervention promptly.

DATED at Anchorage, Alaska this 28" day of July 2020.
REEVES AMODIO LLC

Attorneys for Intervening Plaintiffs ACAT,
ACEF and Planned Parenthood

By: L Ra lhth Ar

Thomas P. Amodio ABA Wd. 8511142

» KC poker

Kéri-Ann C. Baker ABA No. 1812129

 

 

 

MOTION TO INTERVENE
Disability Law Center of Alaska, et al. v. Kevin Meyer, et al.

Case No. 3:20-cv-00173-JMK

Case 3:20-cv-00173-JMK Document17 Filed 07/28/20 Page20f3  prgerop3

 
REEVES AMODIO LLC
500 L STREET, SUITE 300
ANCHORAGE, ALASKA 99501-1990
PHONE (907) 222-7100, FAX (907) 222-7199

Certificate of Service

On this 28th_day of July 2020

a true and correct copy of the foregoing

was served upon the following party

through the CM-ECF electronic filing system:

Scott M. Kendall

Samuel G. Gottstein

Homes Weddle & Barcott, PC
701 W 8" Ave., Suite 700
Anchorage, AK 99501
smkenda l@hwb-law.com
sgottstein@hwb-law.com

Jason Harrow

Equal Citizens

3243B S. La Cienega Blvd.
Los Angeles, CA 90016
jason@equalcitizens.us

Michael Donofrio

Stris & Maher LLP

28 Elm St., 2d Fl.

Montpelier, VT 05602 m
michael.donofrio@strismaher.com

Kevin Meyer

Lieutenant Governor of Alaska
Office of the Lt. Governor
P.O. Box 110001

Juneau, AK 99811-0001

State of Alaska

Division of Elections

2525 Gambell Street, Suite 100
Anchorage, AK 99503-2838

/s/ Michelle Dehner

 

Michelle Dehner

 

 

 

MOTION TO INTERVENE

Disability Law Center of Alaska, et al. vy. Kevin Meyer, et al.

Case No. 3:20-cv-00173-JMK

Case 3:20-cv-00173-JMK Document 17 Filed 07/28/20 Page 3 of 3

PAGE 3 OF 3

 
